DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 01/12/2021 has been entered:
Claim 1 – 4, 6 – 12 and 14 – 20 remain pending in the application;
Claim 1, 3, 4, 6, 11, 12, 14, 15, 17 and 18 are amended;
Claim 5 and 13 are cancelled;
Claim 19 and 20 are added as new.

Applicant’s amendments to claims overcome each and every 112(b) and 101 claim rejections as set forth in the Non-Final Office Action mailed on 10/13/2020. The corresponding 112(b) and 101 claim rejections are withdrawn.


Response to Arguments
Applicant's remarks filed 01/12/2021 have been fully considered but they are not persuasive and the amendments render argument moot in view of new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejection of claim 1 – 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, 11 and 17, applicant amended the claims to include limitations: “modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the expression level of the one or more genes and the concentration of the one or more proteins associated with the one or more genes” in claim 1; “modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the expression level of the gene and the concentration of the neurotransmitter associated with the gene” in claim 11; and “modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the RNA transcription of the gene and the concentration of the one or more proteins associated with the gene” in claim 17. Applicant submitted on p.16 that “Tracey and Hezi-Yamit do not appear to teach or suggest modifying the treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the expression level of the gene and the concentration of the protein or the neurotransmitter associated with the gene, 
Applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the following reasons.
First, Hezi-Yamit teaches an evaluation of neuromodulation efficacy based on changing in level or activity of target biomarkers, wherein the target biomarkers can be proteins and associated gene (see Hezi-Yamit; [0075], [0080]).
Second, Hezi-Yamit also teaches providing real-time feedback to the practitioner to determine whether a second neuromodulation is needed or not based on above efficacy evaluation (see Hezi-Yamit; [0157]).
Thus, Tracey in view of Hezi-Yamit does teach all claim limitations including the amended features. Applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the 103 rejections to all corresponding dependent claims, applicant’s remarks submitted on p.17 rely exclusively on supposed deficiencies with the rejection of parent claim 1, 11 and 17. These remarks are not persuasive and moot in view of new grounds of rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.14 – 18 have been fully considered but they are not persuasive and the amendment renders the arguments moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the one or more ultrasound energy treatments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the above limitation is interpreted as the same “an ultrasound energy treatment” introduced in claim 1 line 2.

Claim 12 recites the limitations "the one or more ultrasound energy treatments" in line 2 and line 3 respectively.  There is insufficient antecedent basis for these limitations in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 4, 6 – 8, 10 – 12 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2020/0046992 A1; priority date on .

Regarding claim 1, Tracey teaches a method ("FIG. 4 is a flow diagram of a method 50 for stimulating tissue." [0057]), comprising:
applying an ultrasound treatment ("… in which the energy application device 12 includes an ultrasound transducer 42 that is capable of applying energy …" [0051]) to a region of interest of a subject ("… and the pulse generator applies a plurality of energy pulses to the internal tissue …" [0057]) according to a treatment protocol ("… the energy application device is positioned such that the energy pulses are focused at the desired internal tissue location at step 52, and the pulse generator applies a plurality of energy pulses to the internal tissue …" [0057]) having one or more treatment parameters ("Each stimulation program may include one or more sets of modulation parameters including pulse amplitude, pulse width, pulse frequency, etc. The pulse generator 14 modifies its internal parameters in response to the control signals from controller device 16 to vary the stimulation characteristics of energy pulses transmitted through lead 33 to the patient." [0045]), to cause a change in concentration of one or more proteins at a distal site in the subject ("... to stimulate the target axon terminals to release neurotransmitters and/or induce altered neurotransmitter release at step 54." [0057]; “The change in activity can comprise, for example, a change in a level of cytokine release in the internal tissue … The cytokine can be, for example … high mobility group box 1 protein …” [0067]);

modifying the one or more treatment parameters based on the concentration of the one or more proteins ("Based on the tissue function as assessed, the modulation parameters of the one or more energy pulses may be modified at step 58 to achieve the desired clinical result." [0057]).
Although Tracey’s teaching of “released molecules” (see [0059]) is a broad concept which implies the expression of certain gene molecule, Tracey fails to EXPLICITLY teach measuring an expression level of one or more genes associated with the one or more proteins after applying the ultrasound energy treatment; and modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the expression level of the one or more genes and the concentration of the one or more proteins associated with the one or more genes.
However, in the same field of endeavor, Hezi-Yamit teaches the step of measuring a concentration of the one or more proteins at the distal site ("… {c} determining a post-neuromodulation level or activity for the target biomarker{s} …" [0073]; "In other embodiments, target biomarkers may be small molecules, peptides, or other non-protein compounds. Provided in certain embodiments are compositions and kits comprising one or more target biomarkers for use in the methods disclosed herein." 
modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol (“If the feedback indicates that a neuromodulation treatment has not been effective, the neuromodulation element 200 can be re-activated {e.g., shifted and then reactivated} to perform a second neuromodulation.” [0157]) based on a relationship between the expression level of the one or more genes and the concentration of the one or more proteins associated with the one or more genes (“… neuromodulation is classified as successful if a threshold number or a specific subset or combination of target biomarkers exhibits a change in level or activity. In those embodiments that utilize two or more target biomarkers, the target biomarkers may be all proteins, all non-proteins, or a combination of proteins and non-proteins.” [0080]; “Once determining the post-neuromodulation target biomarker level or activity … provide real-time or relatively contemporaneous feedback {e.g., auditory or visual} to the practitioner as to the efficacy of the neuromodulation … If the feedback indicates that a neuromodulation treatment has not been effective …” [0157]; here the combination of protein and gene changes in level is interpreted as a relationship between protein and gene).


Regarding claim 2, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Tracey further teaches wherein the one or more treatment parameters comprises an application frequency of the ultrasound energy treatments ("Each stimulation program may include one or more sets of modulation parameters including pulse amplitude, pulse width, pulse frequency, etc." [0045]).

Regarding claim 3, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Hezi-Yamit further teaches assessing a baseline expression level of the one or more genes before applying the one or more ultrasound energy treatment ("… {a} determining a baseline level or activity of one or more target biomarkers …" [0073]; "… target biomarkers may be proteins or fragments thereof. In these embodiments, a change in protein level may refer to a change in expression {as measured by mRNA or protein level} or secretion." [0075]), and wherein the expression level of the one or more genes is assessed relative to the baseline expression level of the one or more genes ("... {d} comparing the post-neuromodulation level or activity to the baseline level or activity ..." [0073]).


Regarding claim 4, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Tracey further teaches applying the additional ultrasound energy treatment according to the treatment protocol having the one or more modified treatment parameters ("Each stimulation program may include one or more sets of modulation parameters including pulse amplitude, pulse width, pulse frequency, etc. The pulse generator 14 modifies its internal parameters in response to the control signals from controller device 16 to vary the stimulation characteristics of energy pulses transmitted through lead 33 to the patient." [0045]; "Based on the tissue function as assessed, the modulation parameters of the one or more energy pulses may be modified at step 58 to achieve the desired clinical result." [0057]).

Regarding claim 6, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Hezi-Yamit further teaches wherein measuring the expression level of the one or more genes comprises measuring the expression level of the one or more genes from RNA transcriptome data, mRNA transcriptome data ("determination of baseline or post-neuromodulation level of a target biomarker may be carried out using one or more capture agents that specifically bind the target biomarker, such as … a 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the assessing neuromodulation outcome as taught by Tracey with the determining post-neuromodulation level for the target biomarkers as taught by Hezi-Yamit. Doing so would make it possible to provide a method "for monitoring neuromodulation efficacy" (see Hezi-Yamit; [0068]).

Regarding claim 7, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Tracey further teaches wherein the region of interest comprises a portion of a liver ("Provided herein are techniques for neuromodulation based on direct and focused stimulation of … liver tissue …" [0060]).

Regarding claim 8, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Tracey further teaches wherein the region of interest comprises a portion of a spleen ("Provided herein are techniques for neuromodulation based on direct and focused stimulation of … spleen tissue …" [0060]).

Regarding claim 10, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Tracey further teaches wherein the region of interest comprises a portion of a peripheral nerve ganglion ("A group of neuronal cell bodies in one location 

Regarding claim 11, Tracey teaches a method ("FIG. 4 is a flow diagram of a method 50 for stimulating tissue." [0057]), comprising:
applying an ultrasound treatment ("… in which the energy application device 12 includes an ultrasound transducer 42 that is capable of applying energy …" [0051]) to a region of interest of a subject ("… and the pulse generator applies a plurality of energy pulses to the internal tissue …" [0057]) according to a treatment protocol ("… the energy application device is positioned such that the energy pulses are focused at the desired internal tissue location at step 52, and the pulse generator applies a plurality of energy pulses to the internal tissue …" [0057]) having one or more treatment parameters ("Each stimulation program may include one or more sets of modulation parameters including pulse amplitude, pulse width, pulse frequency, etc. The pulse generator 14 modifies its internal parameters in response to the control signals from controller device 16 to vary the stimulation characteristics of energy pulses transmitted through lead 33 to the patient." [0045]), to cause a targeted physiological outcome at a distal site in the subject ("... to stimulate the target axon terminals to release neurotransmitters and/or induce altered neurotransmitter release at step 54." [0057]);
measuring a concentration of a neurotransmitter at the distal site (“Then, the effect of the stimulation is assessed at step 56. For example, one or more direct or indirect assessments of a state of tissue function or condition may be used.” [0057]; “The successful modulation may be assessed via a measured clinical outcome, such as 
modifying the one or more treatment parameters based on the effect of the treatment ("Based on the tissue function as assessed, the modulation parameters of the one or more energy pulses may be modified at step 58 to achieve the desired clinical result." [0057]).
Although Tracey’s teaching of “released molecules” as the effect of the treatment (see [0059]) is a broad concept which implies the expression of certain gene molecule, Tracey fails to EXPLICITLY teach measuring an expression level of a gene associated with the neurotransmitter after applying the ultrasound energy treatment; and modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the expression level of the gene and the concentration of the neurotransmitter associated with the gene.
However, in the same field of endeavor, Hezi-Yamit teaches measuring a concentration of a neurotransmitter at the distal site ("… {c} determining a post-neuromodulation level or activity for the target biomarker{s} …" [0073]; “… the target biomarkers may be small molecules such as catecholamines or other neurotransmitters” [0077]) and an expression level of a gene associated with the neurotransmitter (“… determination of baseline or post-neuromodulation level of a target biomarker may be carried out using … a nucleic acid complementary to an mRNA sequence encoding the 
modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol (“If the feedback indicates that a neuromodulation treatment has not been effective, the neuromodulation element 200 can be re-activated {e.g., shifted and then reactivated} to perform a second neuromodulation.” [0157]) based on a relationship between the expression level of the gene and the concentration of the neurotransmitter associated with the gene (“… neuromodulation is classified as successful if a threshold number or a specific subset or combination of target biomarkers exhibits a change in level or activity. In those embodiments that utilize two or more target biomarkers, the target biomarkers may be all proteins, all non-proteins, or a combination of proteins and non-proteins.” [0080]; “Once determining the post-neuromodulation target biomarker level or activity … provide real-time or relatively contemporaneous feedback {e.g., auditory or visual} to the practitioner as to the efficacy of the neuromodulation … If the feedback indicates that a neuromodulation treatment has not been effective …” [0157]; here the combination of biomarkers changes in level is interpreted as a relationship between neurotransmitter and gene).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the assessing neuromodulation outcome as taught by Tracey with the determining post-neuromodulation level for the target biomarkers as taught by Hezi-Yamit. Doing so would make it possible to provide a method "for monitoring neuromodulation efficacy" (see Hezi-Yamit; [0068]).

Regarding claim 12, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 11, and Tracey further teaches wherein the one or more treatment parameters comprises an application frequency of the one or more ultrasound energy treatments ("Each stimulation program may include one or more sets of modulation parameters including pulse amplitude, pulse width, pulse frequency, etc." [0045]).

Regarding claim 14, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 11, and Hezi-Yamit further teaches wherein applying the ultrasound energy treatment causes the targeted physiological outcome at the distal site without inducing a change to the expression level of the gene in the region of interest ("Screens will also be carried out using various neuronal genes that are not necessarily associated with kidney afferent nerves." [0115]; since the genes are not associated with the kidney afferent nerves, the neuromodulation will not induce such genes).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the assessing neuromodulation outcome as taught by Tracey with the determining post-neuromodulation level for the target biomarkers as taught by Hezi-Yamit. Doing so would make it possible to provide a method "for monitoring neuromodulation efficacy" (see Hezi-Yamit; [0068]).

Regarding claim 15, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 11, and Hezi-Yamit further teaches wherein the targeted physiological outcome comprises a change in concentration of an enzyme responsible for synthesis vasodilation or vasoconstriction … the protein can be …  and/or an enzyme that exhibits increased or decreased activity post-ablation …" [0076]), and wherein the gene encodes the enzyme ("In these embodiments, a change in protein level may refer to a change in expression {as measured by mRNA or protein level} or secretion." [0075]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the assessing neuromodulation outcome as taught by Tracey with the determining post-neuromodulation level for the target biomarkers as taught by Hezi-Yamit. Doing so would make it possible to provide a method "for monitoring neuromodulation efficacy" (see Hezi-Yamit; [0068]).

Regarding claim 16, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 15, and Tracey further teaches the circulating vasorelaxant molecules comprises acetylcholine ("FIGS. 9A and 9B show results of acetylcholine concentration in the spleen for ultrasound-stimulated animals relative to a control group of unstimulated animals." [0104]).
In addition, Hezi-Yamit further teaches wherein the targeted physiological outcome comprises a change in blood pressure ("Efficacy of many current renal neuromodulation methods is evaluated after the procedure has been completed by monitoring blood pressure …' [0070]).


Regarding claim 17, Tracey teaches a method ("FIG. 4 is a flow diagram of a method 50 for stimulating tissue." [0057]), comprising:
applying an ultrasound treatment ("… in which the energy application device 12 includes an ultrasound transducer 42 that is capable of applying energy …" [0051]) to a region of interest of a subject ("… and the pulse generator applies a plurality of energy pulses to the internal tissue …" [0057]) according to a treatment protocol ("… the energy application device is positioned such that the energy pulses are focused at the desired internal tissue location at step 52, and the pulse generator applies a plurality of energy pulses to the internal tissue …" [0057]) having one or more treatment parameters ("Each stimulation program may include one or more sets of modulation parameters including pulse amplitude, pulse width, pulse frequency, etc. The pulse generator 14 modifies its internal parameters in response to the control signals from controller device 16 to vary the stimulation characteristics of energy pulses transmitted through lead 33 to the patient." [0045]), to cause a change in concentration of one or more proteins at a distal site in the subject ("... to stimulate the target axon terminals to release neurotransmitters and/or induce altered neurotransmitter release at step 54." [0057]; “The change in activity can comprise, for example, a change in a level of 
measuring a concentration of the one or more proteins at the distal site after applying the ultrasound energy treatment ("Then, the effect of the stimulation is assessed at step 56." [0057]; "The successful modulation may be assessed via a measured clinical outcome, such as … a change in concentration of released molecules e.g., relative to the baseline concentration before the neuromodulation …" [0059]); and
modifying the one or more treatment parameters based on the concentration of the one or more proteins ("Based on the tissue function as assessed, the modulation parameters of the one or more energy pulses may be modified at step 58 to achieve the desired clinical result." [0057]).
Although Tracey’s teaching of “released molecules” as the effect of the treatment (see [0059]) is a broad concept which implies the RNA transcription of certain gene molecule, Tracey fails to EXPLICITLY teach measuring RNA transcription of a gene associated with the one or more proteins in the region of interest after applying the ultrasound energy treatment; and modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol based on a relationship between the RNA transcription of the gene and the concentration of the one or more proteins associated with the gene.
However, in the same field of endeavor, Hezi-Yamit teaches measuring a concentration of the one or more proteins at the distal site ("… {c} determining a post-neuromodulation level or activity for the target biomarker{s} …" [0073]; "In other embodiments, target biomarkers may be small molecules, peptides, or other non-protein 
modifying the one or more treatment parameters associated with applying an additional ultrasound energy treatment according to the treatment protocol (“If the feedback indicates that a neuromodulation treatment has not been effective, the neuromodulation element 200 can be re-activated {e.g., shifted and then reactivated} to perform a second neuromodulation.” [0157]) based on a relationship between the RNA transcription of the gene and the concentration of the one or more proteins associated with the gene (“… neuromodulation is classified as successful if a threshold number or a specific subset or combination of target biomarkers exhibits a change in level or activity. In those embodiments that utilize two or more target biomarkers, the target biomarkers 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the assessing neuromodulation outcome as taught by Tracey with the determining post-neuromodulation level for the target biomarkers as taught by Hezi-Yamit. Doing so would make it possible to provide a method "for monitoring neuromodulation efficacy" (see Hezi-Yamit; [0068]).

Regarding claim 18, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 17, and Hezi-Yamit further teaches wherein measuring the RNA transcription of the gene comprises sequencing RNA ("... determination of baseline or post-neuromodulation level of a target biomarker may be carried out using one or more capture agents that specifically bind the target biomarker, such as … a nucleic acid complementary to an mRNA sequence encoding the target biomarker ..." [0087]; "ABI High Capacity cDNA kits were used to convert mRNA to cDNA for quantitative real-time PCR ..." [0111]; by definition, mRNA is a single-stranded molecule of RNA) from blood cells extracted from the region of interest ("... target biomarker collection may take place systemically, for example by collecting a blood or urine sample." [0078]).


Regarding claim 19, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Hezi-Yamit further teaches wherein the relationship comprises an increase or decrease in the concentration of the one or more proteins at the distal site (“In certain of these embodiments, the protein can be a cell surface receptor expressed on a vessel wall, a secreted protein that exhibits increased or decreased secretion levels post-ablation, and/or an enzyme that exhibits increased or decreased activity post-ablation …” [0076]) and a lack of change in the expression level of the one or more genes associated with the one or more proteins (“In these embodiments, a specific threshold increase or decrease in the level or activity of a target biomarker or set of target biomarkers indicates the neuromodulation procedure was successful.” [0097]; this indicates if the threshold is not met, the gene as biomarker is lack of activity) within a first time window after applying the ultrasound energy treatment (“… post-neuromodulation target biomarker level or activity is determined in an acute timeframe, e.g., within 30 minutes or less following denervation …” [0073]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the assessing neuromodulation outcome as taught by Tracey with the determining post-neuromodulation level for the 

Regarding claim 20, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, and Hezi-Yamit further teaches wherein the relationship comprises an increase or decrease in the concentration of the one or more proteins at the distal site (“In certain of these embodiments, the protein can be a cell surface receptor expressed on a vessel wall, a secreted protein that exhibits increased or decreased secretion levels post-ablation, and/or an enzyme that exhibits increased or decreased activity post-ablation …” [0076]) and a change in the expression level of the one or more genes associated with the one or more proteins (“In these embodiments, a specific threshold increase or decrease in the level or activity of a target biomarker or set of target biomarkers indicates the neuromodulation procedure was successful.” [0097]) within a second time window after applying the ultrasound energy treatment, wherein the second time window is longer than a first time window (“This resulted in the identification of a set of secreted, cell surface, and intracellular protein target biomarkers that showed increased or decreased expression levels at 10 minutes, 24 hours, and 7 days post-ablation.” [0098]; 10 minutes is interpreted as first time window and 24 hours is interpreted as second time window).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tracey in view of Hezi-Yamit, as applied in claim 1, and further in view of Tyler (US 2011/0178441 A1; published on 07/21/2011).

Regarding claim 9, Tracey in view of Hezi-Yamit teaches all claim limitations, as applied in claim 1, except wherein the region of interest comprises a portion of a pancreas.
However, in the same field of endeavor, Tyler teaches wherein the region of interest comprises a portion of a pancreas ("The use of low-intensity, low-frequency ultrasound can activate calcium signaling pathways for the use of various therapies in various tissue/cell types such beta cells in pancreas for treatment of diabetes … as well as causing beta cells to proliferate by stimulating the pancreas directly with ultrasound." [0109]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the target tissue as taught by Tracey with the pancreas as target tissue of ultrasonic neuromodulation as taught by Tyler. Doing so would make it possible "for treatment of diabetes" (see Tyler; [0109]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793